Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 2/17/2021.
Claims 1-28 have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites essentially the following language twice:
“transmit, by the communication device, the first geographic location to a [the] location service hosted on a [the] location server in communication with the mobile device via the mobile network;” 
“receive, from the location service, an identification of a plurality of geographic locations of interest, the geographic locations of interest being identified based, at least in part, on a distance between the first geographic location and the geographic locations of interest;”.
This renders the scope of the claim unclear, as it is ambiguous as to whether or not these limitations are required to be performed twice, or if this was an unintentional duplication of the claim limitations.  
Claim 9 recites the following language twice:
“transmitting, by the communication device, the first geographic location to a [the] location service hosted on a [the] location server in communication with the mobile device via the mobile network;”
“receiving, from the location service, an identification of a plurality of geographic locations of interest, the geographic locations of interest being identified based, at least in part, on a distance between the first geographic location and the geographic locations of interest;”
“receiving, from the user interface, item-property data associated with the item at the selected one of the geographic locations of interest;”.
This renders the scope of the claim unclear, as it is ambiguous as to whether or not these limitations are required to be performed twice, or if this was an unintentional duplication of the claim limitations.  
Claim 17 recites the following limitations twice:
“transmit, by the communication device, the first geographic location to a [the] location service hosted on a [the] location server in communication with the mobile device via the mobile network;” 
“receive, from the location service, an identification of a plurality of geographic locations of interest, the geographic locations of interest being identified based, at least in part, on a distance between the first geographic location and the geographic locations of interest;”
“receive, from the user interface, item-property data associated with the item at the selected one of the geographic locations of interest;”.
This renders the scope of the claim unclear, as it is ambiguous as to whether or not these limitations are required to be performed twice, or if this was an unintentional duplication of the claim limitations.  
Claim 21 recites essentially the following language twice:
“transmit, by the communication device, the first geographic location to a [the] location service hosted on a [the] location server in communication with the mobile device via the mobile network;” 
“receive, from the location service, an identification of a plurality of geographic locations of interest, the geographic locations of interest being identified based, at least in part, on a distance between the first geographic location and the geographic locations of interest;”.
This renders the scope of the claim unclear, as it is ambiguous as to whether or not these limitations are required to be performed twice, or if this was an unintentional duplication of the claim limitations.  
Claims 1-4, 9-13, and 17-24 recite “the geographic locations of interest” which has multiple antecedent basis in the claims.  It is unclear to which geographic locations of interest these recitations are referring.	 
Claims 9 and 17 recite “the user interface” which lacks antecedent basis in the claims.
The remaining claims depend from one of the above rejected claims, and as such are rejected for the same reasons.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,433,100. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are essentially anticipated by the patent claims, as shown in the table below.  The different language in the instant claims appears to be saying nearly the same thing but from a different perspective.  Differences have been underlined.


Instant Claims
Patent Claims
1, 21. A system comprising: a mobile device, the mobile device including: 
a location receiver, 
a communication device, 
a data reader, 
a user interface, 
a memory, and 
a processor; 
a secure network having an authentication server, the secure network in communication with the mobile device via a mobile network; and 
a secure item database server in selective communication with the mobile device via the secure network based on authenticating by the authentication server, the memory of the mobile device includes instructions that when executed by the processor cause the mobile device to: 
determine a first geographic location of the mobile device in response to broadcasts received by the location receiver of the mobile device; 
programmatically transmit, by the communication device, the first geographic location to a location service hosted on a location server in communication with the mobile device via a mobile network; 
receive, from the location service, an identification of a plurality of geographic locations of interest, the geographic locations of interest being identified based, at least in part, on a distance between the first geographic location and the geographic locations of interest; 
transmit, by the communication device, the first geographic location to the location service hosted on the location server in communication with the mobile device via the mobile network; 
receive, from the location service, an identification of a plurality of geographic locations of interest, the geographic locations of interest being identified based, at least in part, on a distance between the first geographic location and the geographic locations of interest; (Repeated limitations) 
acquire, by the data reader, item-descriptive data associated with an item at the first geographic location, 
receive, from the user interface, item-property data associated with the item at the first geographic location,
 transmit, user-identifying information from the mobile device to one or more servers, wherein the one or more servers in response to a determination that the user-identifying information is not a threat transmit a message to the mobile device authorizing relocation; (slightly different language claiming nearly identical features)
detect, via the location receiver, a relocation of the mobile device from the first geographic location to a selected one of the geographic locations of interest; 
receive, from the secure item database server in response to the transmission of an item-descriptive data, (i) an identification of a corresponding item located at the first geographic location, and (ii) corresponding item-property data associated with the corresponding item at the first geographic location; receive, from the user interface, item-property data associated with the item at the selected one of the geographic locations of interest; and determine a difference between the item-property data at the selected one of the geographic locations of interest and the corresponding item-property data at the first geographic location, the difference effecting a change in corresponding item-property data in the secure item database server. 

Claims 21 is simply a slightly broader version of claim 1.
1. A system comprising: a mobile device, the mobile device including: a global positioning system (GPS) receiver, 
a communication device, 
a data reader, 
a user interface, 
a memory, and 
a processor; 
a secure network having an authentication server, the secure network in communication with the mobile device via a mobile network; and 
a secure item database server in selective communication with the mobile device via the secure network based on authenticating by the authentication server, wherein the memory of the mobile device includes instructions that when executed by the processor, cause the mobile device to: 
determine a current geographic location of the mobile device in response to satellite broadcasts received by a global positioning system (GPS) receiver of the mobile device; 
programmatically transmit, by the communication device, the current geographic location to a location service hosted on a location server in communication with the mobile device via the mobile network; 
receive, from the location service, an identification of a plurality of geographic locations of interest, the geographic locations of interest being identified based, at least in part, on a distance between the current geographic location and the geographic locations of interest; 
receive, via a first firewall, user-identifying information from the mobile device; 
programmatically transmit, via a secure network, the user-identifying information to a threat management server; 
in response to a determination that the user-identifying information is not a threat programmatically transmit, via a second firewall, the user-identifying information to an authentication server of the secure network for authentication; 
in response to receiving an authentication, transmit a message to the mobile device authorizing relocation (slightly different language claiming nearly identical features); 
detect, via the GPS receiver, a relocation of the mobile device from the current geographic location to a selected one of the geographic locations of interest, 
acquire, by the data reader, item-descriptive data associated with an item at the selected one of the geographic locations of interest, 
receive, from the user interface, item-property data associated with the item at the selected one of the geographic locations of interest, 
connect the mobile device to the secure network by transmitting, from the communication device and via the mobile network, user-identifying information to the security authentication server of the secure network through the first firewall and the second firewalls, programmatically transmit, via the secure network and in response to receiving an authentication from the authentication server, the item-descriptive data to the secure item database server through the first firewall and the second firewall, wherein a load balancer transmits the item-descriptive data to at least one of a plurality of geographically distributed servers and the secure item database server (not claimed in instant claims), 
receive, from the secure item database server in response to the transmission of the item-descriptive data, (i) an identification of a corresponding item located at a different geographic location from the selected one of the geographic locations of interest, and (ii) corresponding item-property data associated with the corresponding item at the different geographic location; and programmatically determine a difference between the item-property data and the corresponding item-property data, the difference effecting a change in corresponding item-property data in the secure item database server.
2. and 22. The system of claim 1, the memory further including instructions that, when executed by the processor, effect the change in corresponding item-property data in the secure item database server by causing the mobile device to instruct the secure item database server to update the corresponding item-property data associated with the corresponding item at the first geographic location to match the item-property data associated with the item at the selected one of the geographic locations of interest.
2. The system of claim 1, the memory further including instructions that, when executed by the processor, effect the change in corresponding item-property data in the secure item database server by causing the mobile device to instruct the secure item database server to update the corresponding item-property data associated with the corresponding item at the different geographic location to match the item-property data associated with the item at the selected one of the geographic locations of interest.
3. and 23. The system of claim 1, wherein the item associated with the selected one of the geographic locations of interest is the same as the corresponding item associated with the first geographic location.
    3. The system of claim 1, wherein the item associated with the selected one of the geographic locations of interest is the same as the corresponding item associated with the different geographic location.
4. and 24. The system of claim 1, wherein the item associated with the selected one of the geographic locations of interest is different than the corresponding item associated with the first geographic location, further wherein at least one of an item category, an item type, an item function, or an item classification indicated by the item-descriptive data associated with the item at the selected one of the geographic locations of interest is the same as at least one of the item category, the item type, the item function, or the item classification of the corresponding item associated with the first geographic location.
4. The system of claim 1, wherein the item associated with the selected one of the geographic locations of interest is different than the corresponding item associated with the different geographic location, further wherein at least one of an item category, an item type, an item function, or an item classification indicated by the item-descriptive data associated with the item at the selected one of the geographic locations of interest is the same as at least one of the item category, the item type, the item function, or the item classification of the corresponding item associated with the different geographic location.


5. and 25. The system of claim 1, wherein the communication device is at least one of a radio frequency (RF) transceiver, a near-field communication (NFC) device, a Bluetooth.RTM. transceiver, a built-in network adapter, a network interface card, a Personal Computer Memory Card International Association (PCMCIA) network card, a card bus network adapter, a wireless network adapter, a USB network adapter, or a modem.
5. The system of claim 1, wherein the communication device is at least one of a radio frequency (RF) transceiver, a near-field communication (NFC) device, a Bluetooth.RTM. transceiver, a built-in network adapter, a network interface card, a Personal Computer Memory Card International Association (PCMCIA) network card, a card bus network adapter, a wireless network adapter, a USB network adapter, or a modem.









	
6. and 26. The system of claim 1, wherein the step of acquiring item-descriptive data is performed by scanning or photographing at least one of a barcode, a one-dimensional barcode, a two-dimensional barcode, a UPC code, an EAN code, a Code 39, a Code 93, Code 128, an ITF, a codabar, a GS1 databar, an MSI Plessey, a QR code, a Datamatrix code, a PDF417, or an Aztec associated with the item.
6. The system of claim 1, wherein the step of acquiring item-descriptive data is performed by scanning or photographing at least one of a barcode, a one-dimensional barcode, a two-dimensional barcode, a UPC code, an EAN code, a Code 39, a Code 93, Code 128, an ITF, a codabar, a GS1 databar, an MSI Plessey, a QR code, a Datamatrix code, a PDF417, or an Aztec associated with the item.

7. and 27. The system of claim 1, wherein the step of acquiring item-descriptive data is performed by interrogating an RFID tag associated with the item.
7. The system of claim 1, wherein the step of acquiring item-descriptive data is performed by interrogating an RFID tag associated with the item.
8. and 28. The system of claim 1, wherein the item-property data includes a price of the item.
8. The system of claim 1, wherein the item-property data includes a price of the item.
9. A method comprising: 
determining a first geographic location of a mobile device in response to broadcasts received by a location receiver of the mobile device; 
programmatically transmitting, by a communication device of the mobile device, the first geographic location to a location service hosted on a location server in communication with the mobile device via a mobile network; 
receiving, from the location service, an identification of a plurality of geographic locations of interest, the geographic locations of interest being identified based, at least in part, on a distance between the first geographic location and the geographic locations of interest; 
transmitting, by the communication device, the first geographic location to the location service hosted on the location server in communication with the mobile device via the mobile network; 
receiving, from the location service, an identification of a plurality of geographic locations of interest, the geographic locations of interest being identified based, at least in part, on a distance between the first geographic location and the geographic locations of interest; (repeated limitations) 
acquiring, by the data reader, item-descriptive data associated with an item at the first geographic location; receiving, from the user interface, item-property data associated with the item at the selected one of the geographic locations of interest; 
transmitting user-identifying information from the mobile device to one more servers, the one or more servers in response to a determination that the user-identifying information is not a threat transmit a message to the mobile device authorizing relocation; (slightly different language claiming nearly identical features)
detecting, via the location receiver, a relocation of the mobile device from the first geographic location to a selected one of the geographic locations of interest; (slightly different language claiming nearly identical features)
receiving, from the secure item database server in response to the transmission of an item-descriptive data, (i) an identification of a corresponding item located at the first geographic location, and (ii) corresponding item-property data associated with the corresponding item at the first geographic location; 
receiving, from the user interface, item-property data associated with the item at the selected one of the geographic locations of interest; (Repeated limitation) and 
determining a difference between the item-property data at the selected one of the geographic locations of interest and the corresponding item-property data, at the first geographic location, the difference effecting a change in corresponding item-property data in the secure item database server.
9. A method comprising: 
determining a current geographic location of a mobile device in response to satellite broadcasts received by a global positioning system (GPS) receiver of the mobile device; 
programmatically transmitting, by a communication device of the mobile device, the current geographic location to a location service hosted on a location server in communication with the mobile device via a mobile network; 
receiving, from the location service, an identification of a plurality of geographic locations of interest, the geographic locations of interest being identified based, at least in part, on a distance between the current geographic location and the geographic locations of interest; 
receiving, via a first firewall user-identifying information from the mobile device; 
programmatically transmitting, via a secure network, the user-identifying information to a threat management server; 
in response to a determination that the user-identifying information is not a threat, programmatically transmitting, via a second firewall, the user-identifying information to an authentication server of the secure network for authentication; 
in response to receiving an authentication, programmatically transmitting a message to the mobile device authorizing relocation (slightly different language claiming nearly identical features); 
relocating the mobile device from the current geographic location to a selected one of the geographic locations of interest (slightly different language claiming nearly identical features); 
acquiring, by a data reader of the mobile device, item-descriptive data associated with an item at the selected one of the geographic locations of interest; 
receiving, from a user interface of the mobile device, item-property data associated with the item at the selected one of the geographic locations of interest; 
connecting the mobile device to the secure network by transmitting, from the communication device of the mobile device and via the mobile network, user-identifying information to a security authentication module of the secure network through the one or more firewalls; 
programmatically transmitting, via the secure network and in response to receiving authentication from the authentication module, the item-descriptive data to a secure item database server in communication with the mobile device via the secure network through the first and the second firewall, wherein a load balancer transmits the item-descriptive data to at least one of a plurality of geographically distributed servers and the secure item database server (Not claimed in instant application); 
receiving, from the secure item database server in response to the transmission of the item-descriptive data, (i) an identification of a corresponding item located at a different geographic location from the selected one of the geographic locations of interest, and (ii) corresponding item-property data associated with the corresponding item at the different geographic location; and 
programmatically determining, by a processor of the mobile device, a difference between the item-property data and the corresponding item-property data, the difference effecting a change in corresponding item-property data in the secure item database server.
10. The method of claim 9, wherein effecting a change in corresponding item-property data in the secure item database server is achieved by programmatically instructing the secure item database server to update the corresponding item-property data associated with the corresponding item at the first geographic location to match the item-property data associated with the item at the selected one of the geographic locations of interest.
10. The method of claim 9, wherein effecting a change in corresponding item-property data in the secure item database server is achieved by programmatically instructing the secure item database server to update the corresponding item-property data associated with the corresponding item at the different geographic location to match the item-property data associated with the item at the selected one of the geographic locations of interest.
11. The method of claim 9, wherein the item associated with the selected one of the geographic locations of interest is the same as the corresponding item associated with the first geographic location.
11. The method of claim 9, wherein the item associated with the selected one of the geographic locations of interest is the same as the corresponding item associated with the different geographic location.
12. The method of claim 9, wherein the item associated with the selected one of the geographic locations of interest is different than the corresponding item associated with the first geographic location.
12. The method of claim 9, wherein the item associated with the selected one of the geographic locations of interest is different than the corresponding item associated with the different geographic location.
	
13. The method of claim 12, wherein at least one of an item category, an item type, an item function, or an item classification indicated by the item-descriptive data associated with the item at the selected one of the geographic locations of interest is the same as at least one of the item category, the item type, the item function, or the item classification of the corresponding item associated with the first geographic location.
13. The method of claim 12, wherein at least one of an item category, an item type, an item function, or an item classification indicated by the item-descriptive data associated with the item at the selected one of the geographic locations of interest is the same as at least one of the item category, the item type, the item function, or the item classification of the corresponding item associated with the different geographic location.
14. The method of claim 9, wherein the step of acquiring item-descriptive data is performed by scanning or photographing at least one of a barcode, a one-dimensional barcode, a two-dimensional barcode, a UPC code, an EAN code, a Code 39, a Code 93, Code 128, an ITF, a codabar, a GS1 databar, an MSI Plessey, a QR code, a Datamatrix code, a PDF417, or an Aztec associated with the item.
14. The method of claim 9, wherein the step of acquiring item-descriptive data is performed by scanning or photographing at least one of a barcode, a one-dimensional barcode, a two-dimensional barcode, a UPC code, an EAN code, a Code 39, a Code 93, Code 128, an ITF, a codabar, a GS1 databar, an MSI Plessey, a QR code, a Datamatrix code, a PDF417, or an Aztec associated with the item.	
15. The method of claim 9, wherein the step of acquiring item-descriptive data is performed by interrogating an RFID tag associated with the item.
15. The method of claim 9, wherein the step of acquiring item-descriptive data is performed by interrogating an RFID tag associated with the item.
	
16. The method of claim 9, wherein the item-property data includes a price of the item.
16. The method of claim 9, wherein the item-property data includes a price of the item.
17. A non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause a mobile device to: 
determine a first geographic location of the mobile device in response to broadcasts received by a location receiver of the mobile device; 
programmatically transmit, by the communication device, the first geographic location to a location service hosted on a location server in communication with the mobile device via the mobile network; 
receive, from the location service, an identification of a plurality of geographic locations of interest, the geographic locations of interest being identified based, at least in part, on a distance between the first geographic location and the geographic locations of interest; 
transmit, by the communication device, the first geographic location to the location service hosted on the location server in communication with the mobile device via the mobile network;
 receive, from the location service, an identification of a plurality of geographic locations of interest, the geographic locations of interest being identified based, at least in part, on a distance between the first geographic location and the geographic locations of interest; (repeated limitations)
acquire, by the data reader, item-descriptive data associated with an item at the first geographic location; 
receive, from the user interface, item-property data associated with the item at the selected one of the geographic locations of interest; 
transmit user-identifying information from the mobile device to one or more servers, wherein the one or more servers in response to a determination that the user-identifying information is not a threat transmit a message to the mobile device authorizing relocation; (slightly different language claiming nearly identical features)
detect, via the location receiver, a relocation of the mobile device from the first geographic location to a selected one of the geographic locations of interest; (slightly different language claiming nearly identical features)
 receive, from the secure item database server in response to the transmission of an item-descriptive data, (i) an identification of a corresponding item located at the first geographic location, and (ii) corresponding item-property data associated with the corresponding item at the first geographic location; 
receive, from the user interface, item-property data associated with the item at the selected one of the geographic locations of interest; (Repeated limitation) and 
determine a difference between the item-property data at the selected one of the geographic locations of interest and the corresponding item-property data at the first geographic location, the difference effecting a change in corresponding item-property data in the secure item database server.
17. A non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause a mobile device to: 
determine a current geographic location of the mobile device in response to satellite broadcasts received by a global positioning system (GPS) receiver of the mobile device;
 programmatically transmit, by a communication device of the mobile device user-identifying information, via a first firewall to a threat management server that upon determining the user-identifying information is not a threat, in-turn transmits the user-identifying information, via a second firewall, to an authentication server of a secure network for authentication; 
receiving, by a communication device of the mobile device, upon authentication, a message authorizing relocation of the mobile device (slightly different language claiming nearly identical features); 
programmatically transmit, by a communication device of the mobile device, the current geographic location to a location service hosted on a location server in communication with the mobile device via a mobile network; 
receive, from the location service, an identification of a plurality of geographic locations of interest, the geographic locations of interest being identified based, at least in part, on a distance between the current geographic location and the geographic locations of interest; 
relocate the mobile device from the current geographic location to a selected one of the geographic locations of interest; 
acquire, by a data reader of the mobile device, item-descriptive data associated with an item at the selected one of the geographic locations of interest; 
receiving, from a user interface of the mobile device, item-property data associated with the item at the selected one of the geographic locations of interest; 
connect the mobile device to the secure network by transmitting, from the communication device of the mobile device and via the mobile network, user-identifying information to an authentication server of the secure network through the first firewall and the second firewall; programmatically transmit, via the secure network and in response to receiving authentication from the authentication module, the item-descriptive data to a secure item database server in communication with the mobile device via the secure network through the first firewall and the second firewall, wherein a load balancer transmits the item-descriptive data to at least one of a plurality of geographically distributed servers and the secure item database server (Not claimed in instant application); 
receive, from the secure item database server in response to the transmission of the item-descriptive data, (i) an identification of a corresponding item located at a different geographic location from the selected one of the geographic locations of interest, and (ii) corresponding item-property data associated with the corresponding item at the different geographic location; and 
programmatically determine, by a processor of the mobile device, a difference between the item-property data and the corresponding item-property data, the difference effecting a change in corresponding item-property data in the secure item database server.
18. The non-transitory computer readable medium of claim 17, wherein effecting a change in corresponding item-property data in the secure item database server is achieved by programmatically instructing the secure item database server to update the corresponding item-property data associated with the corresponding item at the first geographic location to match the item-property data associated with the item at the selected one of the geographic locations of interest.
18. The non-transitory computer readable medium of claim 17, wherein effecting a change in corresponding item-property data in the secure item database server is achieved by programmatically instructing the secure item database server to update the corresponding item-property data associated with the corresponding item at the different geographic location to match the item-property data associated with the item at the selected one of the geographic locations of interest.
19. The non-transitory computer readable medium of claim 17, wherein the item associated with the selected one of the geographic locations of interest is the same as the corresponding item associated with the first geographic location.
19. The non-transitory computer readable medium of claim 17, wherein the item associated with the selected one of the geographic locations of interest is the same as the corresponding item associated with the different geographic location.
20. The non-transitory computer readable medium of claim 17, wherein the item associated with the selected one of the geographic locations of interest is different than the corresponding item associated with the first geographic location, further wherein at least one of an item category, an item type, an item function, or an item classification indicated by the item-descriptive data associated with the item at the selected one of the geographic locations of interest is the same as at least one of the item category, the item type, the item function, or the item classification of the corresponding item associated with the first geographic location.
20. The non-transitory computer readable medium of claim 17, wherein the item associated with the selected one of the geographic locations of interest is different than the corresponding item associated with the different geographic location, further wherein at least one of an item category, an item type, an item function, or an item classification indicated by the item-descriptive data associated with the item at the selected one of the geographic locations of interest is the same as at least one of the item category, the item type, the item function, or the item classification of the corresponding item associated with the different geographic location.



Conclusion
Claims 1-28 have been rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491